1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 INARA CEDRINS,

 8          Plaintiff-Appellant,

 9 v.                                                                                   NO. 30,750

10 RAMESH KUMAR SHRESTHA,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Valerie Mackie Huling, District Judge

14 Inara Cedrins
15 Chicago, IL

16 Pro Se Appellant

17 Ramesh Kumar Shrestha
18 Albuquerque, NM

19 Pro Se Appellee

20                                 MEMORANDUM OPINION
21 KENNEDY, Judge.

22          Appellant (Plaintiff) appeals pro se from the district court’s August 27, 2010,

23 order of dismissal with prejudice. [RP 63, 71] Our notice proposed to dismiss, and

24 in response Plaintiff filed a timely “objection to notice of proposed summary
 1 disposition.” We are not persuaded by Plaintiff’s arguments, and therefore dismiss

 2 for lack of finality.

 3        As set forth in our notice, Plaintiff below filed an “objection to order of

 4 dismissal” [RP 66], which was filed subsequent to the order of dismissal and which

 5 we view as comparable to a motion for reconsideration. As we explained in our

 6 notice, because the district court has not yet entered a written order ruling on

 7 Plaintiff’s post-judgment motion, dismissal is appropriate. See generally Grygorwicz

 8 v. Trujillo, 2009-NMSC-009, ¶ 8, 145 N.M. 650, 203 P.3d 865 (explaining that, if a

 9 party makes a post-judgment motion directed at the final judgment pursuant to . . .

10 Section 39-1-1 . . . the time for filing an appeal does not begin to run until the district

11 court enters an express disposition of that motion).

12        In response to our notice, Plaintiff expresses her frustration regarding delay in

13 this case [objection 1] and urges this Court to note highlighted matters on her

14 original list of evidence. [objection 1] However, until entry of a written order ruling

15 on Plaintiff’s post-judgment motion, any appeal is premature. See Dickens v. Laurel

16 Healthcare, LLC, 2009-NMCA-122, ¶ 6, 147 N.M. 303, 222 P.3d 675 (holding that

17 because resolution of the post-judgment motion could alter, amend, or moot the order

18 that is being challenged, the order is not final and the appeal is premature).


                                                2
1      Accordingly, for reasons set forth herein and in our notice, we dismiss.




2      IT IS SO ORDERED.



3                                      ___________________________________
4                                      RODERICK T. KENNEDY, Judge

5 WE CONCUR:



6 ___________________________
7 JAMES J. WECHSLER, Judge



8 ___________________________
9 JONATHAN B. SUTIN, Judge




                                          3